DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0033355 (Gardiner et al.).
Regarding claim 1, Gardiner et al. discloses a system for controlling fluid flow through an electron microscope sample holder, the system comprising: a pressure control system that supplies gas (‘gas manifold’ and especially tank 1); an inlet line for providing the gas from the pressure control system to the sample holder (‘inlet’); an outlet line for receiving the gas from the sample holder (‘return’); and a variable leak valve that meters the gas flow in the outlet line (V2, wherein ‘Some types of valves, like a needle valve, can add a variable restriction to regulate the rate of gas flow.’ P 44).
Regarding claim 3, Gardiner et al. discloses the system of claim 1, wherein the gas flows from an upstream tank (‘tank 1’) of the pressure control system through the sample holder (‘TEM holder’) and variable leak valve (V2) to a downstream tank (‘tank 2’) of the pressure control system due to a pressure difference between the upstream 
Regarding claim 8, Gardiner et al. discloses system of claim 1, further comprising a direct residual gas analyzer (RGA), wherein the outlet line goes directly to the RGA (‘By flowing the gas that exits the holder into a mass spectrometer, the exact composition of the resultant gas can be analyzed and information about the gas-solid reaction can be established.’ P 54).
Regarding claim 9, Gardiner et al. discloses the system of claim 3, wherein pressures in the upstream and downstream tank are measured with gas independent pressure gauges (S1 and S2).
Claim Rejections - 35 USC § 102/103
Claim(s) 10 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2016/0033355 (Gardiner et al.).
Regarding claim 10, Gardiner et al. discloses the system of claim 3, wherein the upstream tank and the downstream tank each have a fixed volume (general principle of tanks that they have a fixed volume).  Alternatively, it would have been obvious to make them have a fixed volume to ensure a fixed pressure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-8, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner et al. as applied to claim 1 above.
Regarding claim 2, Gardiner et al. discloses the claimed invention except for a boom for supporting the variable leak valve in proximity to the sample holder. It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the system of Gardiner et al. to include a boom to provide a support structure for the valve.
Regarding claim 4, Gardiner et al. discloses system of claim 1, further comprising gate valve near the sample holder (‘VH’).  The gate valve of Gardiner is not an onboard valve at the sample holder.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to position the gate valve of Gardiner et al. at an onboard location to remove the need for an additional support structure for the gate valve.
Regarding claim 5, Gardiner et al. discloses system of claim 1, further comprising an inline residual gas analyzer (RGA) downstream of the sample holder (‘By flowing the gas that exits the holder into a mass spectrometer, the exact composition of the resultant gas can be analyzed and information about the gas-solid reaction can be 
Regarding claim 6, Gardiner et al. discloses the claimed invention except it is silent as to whether the variable leak valve is mounted directly to the RGA. It would have been obvious to a person having ordinary skill in the art at the time the application was filed to mount the variable leak valve directly to the RGA to better control the flow rate through the gas analyzer.
Regarding claim 7, Gardiner et al. discloses system of claim 1, further comprising a residual gas analysis (RGA), wherein outlet gas from the outlet line is directed to RGA (‘By flowing the gas that exits the holder into a mass spectrometer, the exact composition of the resultant gas can be analyzed and information about the gas-solid reaction can be established.’ P 54).  Gardiner et al. does not disclose a valve selectively directs outlet gas from the outlet line to the pressure control system or RGA.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to add such a valve to Gardiner et al. so that the gas could bypass the gas analyzer when it was not needed.
Regarding claim 13, Gardiner et al. discloses the claimed invention except it is silent as to whether the largest pressure drop in the system is across the variable leak 
Regarding claim 14, Gardiner et al. discloses system of claim 5, wherein the variable leak valve and the RGA are upstream of the downstream tank (V2 is upstream of tank 2, and tank 2 is part of the pressure control system so the RGA must also be upstream of it to fulfill claim 5).
Regarding claim 15, Gardiner et al. discloses system of claim 14, wherein the RGA analyzes composition of gas from the outlet line to characterize reactions in the sample holder (‘By flowing the gas that exits the holder into a mass spectrometer, the exact composition of the resultant gas can be analyzed and information about the gas-solid reaction can be established.’ P 54).
Regarding claim 16, Gardiner et al. discloses system of claim 15, wherein the RGA analyzes gas composition (‘By flowing the gas that exits the holder into a mass spectrometer, the exact composition of the resultant gas can be analyzed and information about the gas-solid reaction can be established.’ P 54).  Gardiner et al. is silent as to whether the gas is analyzed proximal to the sample holder.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to analyze the gas proximal the sample holder to prevent the gas from changing composition after moving through the sample holder, for example through further reactions or decay of unstable isotopes.
Regarding claim 17, Gardiner et al. discloses system of claim 14, wherein the RGA analyzes composition of gas from the outlet line to characterize reactions in the sample holder (‘By flowing the gas that exits the holder into a mass spectrometer, the exact composition of the resultant gas can be analyzed and information about the gas-solid reaction can be established.’ P 54) and to reduce subsequent reactions or other activity of gas species drifting along the outlet line (obvious for the reasons stated above).
Regarding claim 18, Gardiner et al. discloses system of claim 14, wherein the variable leak valve is upstream of the RGA (obvious for the reasons discussed with respect to claim 5).
Regarding claim 19, Gardiner et al. discloses the claimed invention except for a boom for supporting the variable leak valve in proximity to the sample holder. It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the system of Gardiner et al. to include a boom to provide a support structure for the valve.
Regarding claim 20, Gardiner et al. discloses the claimed invention except it is silent as to whether the RGA is upstream of the boom and downstream of the variable leak valve.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to place the RGA upstream of the boom to analyze the gas as close to the reaction location as possible, and further obvious to place it downstream of the variable leak valve so that the flow rate through gas analyzer could be better controlled.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner et al. as applied to claim 1 above and further in view of US 2013/0040400 (Konings et al.).
Regarding claim 11, Gardiner et al. discloses the system of claim 3, wherein software or firmware controls measure a rate of change in pressure in at least one of the upstream and downstream tank (‘The controls software (6) is programmed to monitor the pressure readings from the sensors S1, S2 and SH, and in the event of a transient increase in pressure (i.e., a leak into the system) notify the user of the location and size of the leak.’ P 62).  Gardiner et al. does not disclose calculating flow rate based on the change in pressure.  Konings et al. discloses adjusting the flow rate based on feedback from a pressure measuring device (‘It is noted that the valves in the inlet and outlet tubes may be controlled in a feedback loop, the signal for the feedback given 
Regarding claim 12, Gardiner et al. in view of Konings et al. disclose the system of claim 11 wherein the variable leak valve is adjusted through software or firmware controls to achieve a target flow rate device (‘Some types of valves, like a needle valve, can add a variable restriction to regulate the rate of gas flow. … Because the preferred pressure sensors and valves in this embodiment are intended for use with controls automation, additional equipment including a controller and software may be necessary, as described later.’ P 44; Also Konings et al., ‘Tube 117 removes gas from the sample chamber, the valve 118 in combination with the gas inlet via valve 116 regulates the gas pressure in the sample chamber. … It is noted that the valves in the inlet and outlet tubes may be controlled in a feedback loop,).’ P 28-29).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896